        Case 7:18-cv-11797-PMH
Case 7-18-cv-11797-PMH          Document
                          Document       65 inFiled
                                   64 Filed    NYSD 04/23/20 Page 1 ofPage
                                                      on 04/22/2020    13 1 of 13



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 JANE DOE and JOHN DOE,
 Co-Administrators of the Estate
 of A.A.,
                       Plaintiffs,

        -against-
                                                            Case No.: 18-cv-11797-PMH
 BEDFORD CENTRAL SCHOOL
 DISTRICT; DR. CHRISTOPHER M.
 MANNO; SUSAN OSTROFSKY;
 HELAYNA HERSCHKORN;
 and STEPHEN QUINN,

                        Defendants.


                         STIPULATION AND PROTECTIVE ORDER

                Subject to the Court’s approval, the parties in the above-captioned action (this

 “Action”)—i.e., Plaintiffs Jane Doe and John Doe as Co-Administrators of the Estate of A.A.

 and Defendants Bedford Central School District, Dr. Christopher M. Manno, Susan Ostrofsky,

 Helayna Herschkorn, and Stephen Quinn, (individually, a “Party,” and collectively, the

 “Parties”)—hereby stipulate to the following protective order pursuant to Rule 26(c) of the

 Federal Rules of Civil Procedure. This Stipulation and Protective Order (i) limits the review,

 copying, dissemination, and filing of confidential material (as defined herein), and (ii) sets forth

 the procedures for designating and protecting such material.

 Designation of Discovery Materials as Confidential

                1.      This Stipulation and Protective Order shall apply to, and govern, all

 confidential information, as defined in Paragraph 3 herein (“Confidential Material”).          This

 Confidential Material could include: (a) information disclosed in depositions; (b) documents

 produced in response to requests for production of documents; (c) answers to interrogatories; (d)
        Case 7:18-cv-11797-PMH
Case 7-18-cv-11797-PMH          Document
                          Document       65 inFiled
                                   64 Filed    NYSD 04/23/20 Page 2 ofPage
                                                      on 04/22/2020    13 2 of 13



 responses to requests for admissions; (e) all other discovery in any form; and (f) all copies

 thereof and information contained therein.

                2.      When used in this Stipulation and Protective Order, the phrase “Disclosing

 Party” shall refer to the Parties producing Confidential Material, and the phrase “Receiving

 Party” shall refer to the Parties receiving Confidential Material from a Disclosing Party.

                3.      A Disclosing Party may designate as “CONFIDENTIAL” any

 information, whether or not embodied in any physical or electronic medium, that the Disclosing

 Party believes in good faith constitutes information that falls into one or more of the following

 categories: (i) personal addresses, phone numbers, driver’s license numbers, and IP addresses;

 (ii) medical, psychological, or mental health records and other medical information; (iii)

 financial account information and Social Security numbers; (iv) dates of birth; or (v) information

 required to be kept confidential by law or by court order, provided however that any person or

 entity has the right to waive confidentiality with respect to information pertaining to him, her, or

 it to the extent permitted under law.

                4.      All transcripts of depositions taken in this Action will be treated as

 Confidential Material in their entirety for thirty (30) days after being notified that a full and final

 copy of the deposition transcript is available. During that thirty (30) day period, any party may

 designate as Confidential Material any portion of the transcript, by page and line, and any

 deposition exhibits related to the subject areas described in Paragraph 3 herein, and such

 designation must be provided to Plaintiff’s counsel and Defendant’s counsel in writing to be

 deemed effective. Any portion of the deposition transcript or exhibits not so designated during

 the thirty (30) day period will not be treated as Confidential Material.

              5.        Confidential material shall be treated as confidential and not disclosed,



                                                   2
        Case 7:18-cv-11797-PMH
Case 7-18-cv-11797-PMH          Document
                          Document       65 inFiled
                                   64 Filed    NYSD 04/23/20 Page 3 ofPage
                                                      on 04/22/2020    13 3 of 13



 except to the extent provided in this Stipulation and Protective Order or as otherwise ordered by

 the Court.

 Who May Receive Confidential Material & Use Limitations

                6.      Confidential Material subject to this Stipulation and Protective Order may

 be used only for purposes of this Action and shall not be disclosed by the Receiving Party to

 anyone other than those listed in Paragraph 9 herein, except by prior written agreement of the

 Parties or by order of the Court. Any person receiving Confidential Material shall use reasonable

 measures to store and maintain the Confidential Material so as to prevent unauthorized

 disclosure. Reasonable measures include, but are not limited to, taking any necessary action to

 maintain the security and integrity of data and files.

                7.      Persons to whom Confidential Material is disclosed per Paragraph 9 herein

 shall be informed, prior to being shown materials marked as “CONFIDENTIAL,” that he/she (i)

 is being shown such materials solely for use in this Action, and (ii) shall not retain any

 documents marked as “CONFIDENTIAL” after the termination of this Action.

                8.      The recipient of any Confidential Material that is provided under this

 Stipulation and Protective Order shall maintain such material under direct control of counsel for

 the Receiving Party, who shall use reasonable efforts to prevent any disclosure thereof, except in

 accordance with the terms of this Stipulation and Protective Order. All copies, reproductions,

 summarizations, extractions, and abstractions of the Confidential Material shall be subject to the

 terms of this Stipulation and Protective Order and labeled in the same manner as the designated

 material upon which they are based.

                9.      In the absence of an order of the Court, Confidential Material may be

 disclosed or made available only to the following persons:



                                                   3
        Case 7:18-cv-11797-PMH
Case 7-18-cv-11797-PMH          Document
                          Document       65 inFiled
                                   64 Filed    NYSD 04/23/20 Page 4 ofPage
                                                      on 04/22/2020    13 4 of 13



                       a.       The named parties to this Action and the attorneys working on this

                       Action on behalf of any party, in-house/agency attorneys, paralegals and

                       staff, stenographic and clerical employees, and contractors working under

                       the direct supervision of such counsel;

                       b.       Any expert or consultant who is expressly retained by any attorney

                       described in Paragraph 9(a) to assist in this Action, and their employees,

                       with disclosure only to the extent reasonably necessary to perform such

                       work;

                       c.       Any deponent:

                                 i.    if it appears that the deponent authored or received a copy

                                       of the Confidential Material;

                               ii.     if it appears that the deponent was involved in the subject

                                       matter described therein;

                               iii.    if the deponent is employed by the Disclosing Party; or

                               iv.     if the Disclosing Party consents in writing to such

                                       disclosure.

                       d.       The Court, jury, court personnel, court reporters, and other persons

                       connected with the Court; and

                       e.       Any other person whom the Disclosing Party agrees in writing may

                       have access to such Confidential Material.

                10.    The persons described in Paragraphs 9(b), 9(c), and 9(e) herein shall have

 access to the Confidential Material only after: (a) counsel retaining, representing, interviewing,

 or deposing those persons has provided a copy of this Stipulation and Protective Order to such



                                                  4
        Case 7:18-cv-11797-PMH
Case 7-18-cv-11797-PMH          Document
                          Document       65 inFiled
                                   64 Filed    NYSD 04/23/20 Page 5 ofPage
                                                      on 04/22/2020    13 5 of 13



 persons for review; and (b) those persons manifest their assent to be bound by the provisions of

 this Stipulation and Protective Order by signing a copy of the annexed “NONDISCLOSURE

 AGREEMENT.”         Counsel shall produce a copy of any executed “NONDISCLOSURE

 AGREEMENT” to opposing counsel upon request prior to such person being permitted to testify

 (at deposition or trial) in the Action or at the conclusion of the Action, whichever comes first,

 except that counsel need not produce a “NONDISCLOSURE AGREEMENT” executed by any

 expert or consultant retained only for consulting purposes. Counsel shall retain copies of the

 signed “NONDISCLOSURE AGREEMENT” until the completion of this Action and the return

 or destruction of Confidential Material in accordance with Paragraph 27 herein.

 Designating and Producing Confidential Material

               11.     Other than deposition transcripts and exhibits, the Disclosing Party or

 counsel thereof shall designate Confidential Material by stamping or otherwise clearly marking

 as “CONFIDENTIAL” the material in a manner that will not interfere with legibility or

 audibility.

               12.     If a Disclosing Party has designated a document or information as

 “CONFIDENTIAL,” that Disclosing Party may remove such document or information from the

 scope of that protection by notifying all Parties in writing and re-producing the document or

 information without such designation.

 Objecting to Confidentiality Designations

               13.     In the event a Party disagrees at any stage of this Action with any

 “CONFIDENTIAL” designation, such Party shall provide to the Disclosing Party, or to the Party

 that has designated a deposition transcript or portion thereof as Confidential Material, written

 notice of its disagreement with the designation, describing with particularity the Confidential



                                                5
        Case 7:18-cv-11797-PMH
Case 7-18-cv-11797-PMH          Document
                          Document       65 inFiled
                                   64 Filed    NYSD 04/23/20 Page 6 ofPage
                                                      on 04/22/2020    13 6 of 13



 Material in question, and stating the grounds for objection. The Disclosing Party, or the Party

 that has designated a deposition transcript or portion thereof as Confidential Material, shall

 respond to the objection in writing within fourteen (14) days and shall state with particularity the

 grounds for asserting that the Confidential Material is properly designated.          If no written

 response to the objection is made within fourteen (14) days, the challenged designation shall be

 deemed void. If a timely written response to the objection is made, counsel for the Parties shall

 first try to resolve the dispute in good faith by meeting and conferring. If the dispute cannot be

 resolved, the Party challenging the designation may request appropriate relief from the Court

 consistent with the Court’s discovery rules. The burden shall be on the Disclosing Party, or the

 party that has designated a deposition transcript or portion thereof as Confidential Material, to

 make an adequate showing to the Court that the challenged designation of “CONFIDENTIAL” is

 appropriate.

 Filing Confidential Material in this Action and Use at Trial

                14.     Any Party that intends to use only non-Confidential Material portions of a

 document that are reasonably separable from portions containing Confidential Material, at trial

 or as part of a letter, motion, or deposition, may request that the Disclosing Party provide a

 redacted version of that document.

                15.     Before filing any material designated as “CONFIDENTIAL” with the

 Court under seal, the Party wishing to file any Confidential Material or portion thereof under

 seal, and/or in redacted form on the public docket, must make a specific request to the Court by

 letter explaining the reasons for seeking to file in such manner. The Party must attach to its letter

 one full set of the relevant document(s) in highlighted form (i.e., with the words, phrases, or

 paragraphs to be redacted highlighted). A Party shall not file on the Official Court Electronic



                                                  6
        Case 7:18-cv-11797-PMH
Case 7-18-cv-11797-PMH          Document
                          Document       65 inFiled
                                   64 Filed    NYSD 04/23/20 Page 7 ofPage
                                                      on 04/22/2020    13 7 of 13



 Document Filing System (ECF) any sealed, redacted, or Confidential Material without

 permission from the Court. To comply with Court deadlines, provided they are timely served,

 the papers containing Confidential Material shall be deemed to be filed on the date the Party

 delivers them to Chambers for review of the proposed redactions.

                16.     Any documents designated as “CONFIDENTIAL” that are designated in

 advance by any Party as proposed trial exhibits, either pursuant to applicable pretrial procedures

 or otherwise, may be offered into evidence in open court after such Party gives notice to the

 Disclosing Party that designated them as “CONFIDENTIAL” and affords such Disclosing Party

 with at least ten (10) days (or less, with leave of Court) to obtain an appropriate protective order

 from the Court.

 Notice of Breach

                17.     If Confidential Material is disclosed to any person other than in the

 manner authorized by this Stipulation and Protective Order, the person or Party responsible for

 the unauthorized disclosure must, within (5) days of discovering the disclosure, bring all

 pertinent facts relating to such disclosure to the attention of the Disclosing Party and, without

 prejudice to any other rights and remedies of the Parties or third parties, make every effort to

 prevent further disclosure by it or by the person who was the unauthorized recipient of such

 material, and seek prompt return or destruction of the Confidential Material from the

 unauthorized recipient.

 Clawback of Confidential Material

                18.     If at any time prior to the termination of this Action, a Party realizes that it

 has produced Confidential Material without designating it as such, that Party may designate such

 material as “CONFIDENTIAL” by promptly notifying the Parties in writing. The notification



                                                   7
        Case 7:18-cv-11797-PMH
Case 7-18-cv-11797-PMH          Document
                          Document       65 inFiled
                                   64 Filed    NYSD 04/23/20 Page 8 ofPage
                                                      on 04/22/2020    13 8 of 13



 must designate the Confidential Material as “CONFIDENTIAL” according to this Stipulation

 and Protective Order. Such material will thereafter be treated as Confidential Material under the

 terms of this Stipulation and Protective Order. The Disclosing Party shall provide the Parties

 with replacement versions of such Confidential Material and follow the designation requirements

 of Paragraph 11 within (10) business days of providing such notice.

 Rights, Limitations, and Modifications

                19.     Compliance with the terms of this Stipulation and Protective Order shall

 not operate as an admission that any particular document or information is or is not responsive,

 privileged, reflective of personally-identifiable information, or admissible in this Action.

                20.     Nothing in this Stipulation and Protective Order overrides any attorney’s

 ethical responsibilities to refrain from examining or disclosing materials that the attorney knows

 or reasonably should know to be privileged and to inform the Disclosing Party that such

 materials have been produced. Nothing contained herein will prevent, limit, or restrict the

 Parties in any way from objecting to or asserting an immunity or privilege in any prior or

 subsequent litigation with respect to any material produced in this Action. Nothing herein is

 intended to limit a Party’s right, if any, to properly redact information that is privileged or

 otherwise Confidential prior to disclosure.

                21.     Nothing contained herein is intended to or shall serve to limit a Party’s

 right to conduct a review of documents and related information (including metadata) for

 responsiveness, personally-identifiable information, and/or any privilege or protection

 recognized by law prior to production and/or disclosure.

                22.     This Stipulation and Protective Order may be changed only by further

 agreement of the Parties in writing or by order of the Court and is without prejudice to the right



                                                  8
        Case 7:18-cv-11797-PMH
Case 7-18-cv-11797-PMH          Document
                          Document       65 inFiled
                                   64 Filed    NYSD 04/23/20 Page 9 ofPage
                                                      on 04/22/2020    13 9 of 13



 of any Party to seek modification or judicial relief of this Stipulation and Protective Order by

 application to the Court on notice to counsel for the other Party.

                23.     This Stipulation and Protective Order shall remain in full force and effect

 until modified, superseded, or terminated either by consent of the Parties, or by order of the

 Court.

 Right to Assert Other Objections

                24.     This Stipulation and Protective Order shall not be construed to waive or

 diminish any right to assert a claim of privilege or an objection of relevance, overbreadth,

 proportionality, or other grounds for not producing material requested during discovery. Access

 to all material (whether or not designated as “CONFIDENTIAL”) shall be granted only as

 provided by the discovery rules and other applicable law.

 Severability

                25.     The invalidity or unenforceability of any provision of this Stipulation and

 Protective Order shall not affect the validity or enforceability of any other provision of this

 Stipulation and Protective Order, which shall remain in full force and effect.




                                                  9
        Case 7:18-cv-11797-PMH
Case 7-18-cv-11797-PMH          Document
                          Document       65 inFiled
                                   64 Filed    NYSD 04/23/20 Page 10 of
                                                      on 04/22/2020     13 10 of 13
                                                                     Page



 Termination of the Litigation

                26.     This Stipulation and Protective Order shall survive the termination of this

 Action, including any and all appeals, and remain in full force and effect unless modified by an

 order of this Court.

                27.     Within sixty (60) days of the termination of this Action, including final

 appellate action or the expiration of time to appeal or seek further review, all Confidential

 Material that has been designated in accordance with all of the requirements of Paragraph 11

 herein, and all copies, reproductions, summarizations, extractions, and abstractions thereof, shall

 be returned to the Disclosing Party or destroyed. At the conclusion of this 60-day period,

 counsel for each Receiving Party shall provide to counsel for the Disclosing Party a certification

 stating that, to counsel’s knowledge and belief, the Receiving Party has either returned or made

 commercially-reasonable efforts to destroy all Confidential Material in accordance with this

 Stipulation and Protective Order.         Notwithstanding the foregoing, counsel may retain

 Confidential Materials that (i) constitute attorney-work product, (ii) were filed with the Court

 and/or marked as trial exhibits, or (iii) constitute deposition transcripts and exhibits, provided

 that such counsel otherwise comply with the provisions of this Stipulation and Protective Order

 with respect to such retained material.

                28.     This Court shall retain jurisdiction over all persons subject to this

 Stipulation and Protective Order for so long as such persons have Confidential Material and to

 the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

 contempt thereof.




                                                 10
        Case 7:18-cv-11797-PMH
Case 7-18-cv-11797-PMH          Document
                          Document       65 inFiled
                                   64 Filed    NYSD 04/23/20 Page 11 of
                                                      on 04/22/2020     13 11 of 13
                                                                     Page




  STIPULATED TO:

  EMERY CELLI BRINCKERHOFF               O'CONNOR MCGUINNES CONTE
  & ABADY LLP                            DOYLE OLESON WATSON & LOFTUS
                                         LLP



  By:---------­                          By��v
     Ilann Maazel                             Elizabeth Holmes
     Emma L. Freeman                          Monica Snitily
     600 Fifth A venue, I 0th Floor           One Barker Avenue' 6 th Floor
     New York. New York 10020                 White Plains, NY 10601
     (212) 763-500

  Attorneys/or Plaint([/                 Allorneys.for Defendants

  Dated: New York, New York              Dated: New York, New York
         April 22 , 2020                        April 72--, 2020




  SO ORDERED:

  Dated: New York, New York
         April 23 , 2020


                                          Hon. Philip M. Halpern




                                         1I
        Case 7:18-cv-11797-PMH
Case 7-18-cv-11797-PMH          Document
                          Document       65 inFiled
                                   64 Filed    NYSD 04/23/20 Page 12 of
                                                      on 04/22/2020     13 12 of 13
                                                                     Page



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 JANE DOE and JOHN DOE,
 Co-Administrators of the Estate
 of A.A.,
                       Plaintiffs,

        -against-
                                                            Case No.: 18-cv-11797-PMH
 BEDFORD CENTRAL SCHOOL
 DISTRICT; DR. CHRISTOPHER M.
 MANNO; SUSAN OSTROFSKY;
 HELAYNA HERSCHKORN;
 and STEPHEN QUINN,

                        Defendants.


                               NONDISCLOSURE AGREEMENT



        I, _____________________________________________, state that:

        1.      My personal / work (circle one) address

 is______________________________________________________.

        2.      My present employer, if applicable, is ______________________________.

        3.      I have received a copy of the STIPULATION AND PROTECTIVE ORDER (the

 “Stipulation and Protective Order”) entered in the above-entitled action on _________________.

        4.      I have carefully read and understand the provisions of the Stipulation and

 Protective Order.

        5.      I will comply with all of the provisions of the Stipulation and Protective Order.

        6.      I will hold in confidence, will not disclose to anyone not qualified under the

 Stipulation and Protective Order, and will use only for purposes of this Action, any Confidential

 Material that is disclosed to me.


                                                 12
        Case 7:18-cv-11797-PMH
Case 7-18-cv-11797-PMH          Document
                          Document       65 inFiled
                                   64 Filed    NYSD 04/23/20 Page 13 of
                                                      on 04/22/2020     13 13 of 13
                                                                     Page



          7.    I will return all Confidential Material that comes into my possession, and

 documents or things that I have prepared relating thereto, to counsel for the party by whom I am

 employed or retained, or to counsel from whom I received the Confidential Material.

          8.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of

 the Stipulation and Protective Order in this Action, and I understand that my willful violation of

 any term of the Stipulation and Protective Order could subject me to punishment for contempt of

 Court.




 ____________________________
 (Signature)



 ____________________________
 (Printed Name)



 Dated: ______________________




                                                 13
